Robinson, J.
(dissenting). In Pargo, North Dakota, there was an old resident named Hagen. He scorned delights and lived laborious *492days, and when about to depart for tbe land of rest be transferred all' bis property by will to a brother in "Wisconsin, a sister in California, and to a sister in Norway, whose transfer tax of 25 per cent was. $8,000. It is claimed that in so far as tbe transfer tax discriminates-against tbe estate of tbe defendant it is void, for tbe reason of a treaty between tbe United States and Norway especially providing against any snch discrimination'by one state or country against tbe citizens of' tbe other. And so it has been held by tbe supreme court of Washington in an exceedingly well-reasoned case, which is directly in point, on the-same identical treaty. (Re Stixrud, 58 Wash. 539, 33 L.R.A.(N.S.) 632, 109 Pac. 343.) All treaties made pursuant to tbe Constitution of tbe United States become tbe supreme law of tbe land and the-judges of every state are bound thereby. While it seems clear that tbe claim made under tbe treaty is conclusive, it seems equally clear-that our Constitution affords an ample remedy against such an unjust transfer tax.
In this case tbe majority decision is based on tbe laws of feudalism,., and not on tbe Constitution of our state. Tbe reasoning is based on tbe rules of law which resulted from tbe Norman Conquest, but the-state does not stand in tbe place of William tbe Conqueror. It is no lord paramount. It has no kingly prerogatives. It does not exist by divine right.- It is merely a corporate entity which we, tbe people, have devised for tbe purpose of protecting our natural rights, and it has no-right to rob any person.
Tbe Inheritance Tax Law shows on its face that it is a thief and' a robber. It imposes a tax of from 1 to 25 per cent on inheritances, gifts, grants, and transfers made in contemplation of death. Tbe act is void unless its purpose is to impose a tax. Its title is: “An Act to Provide for Taxation and Fixing tbe Eate of Taxation.” And by § 61 of tbe Constitution tbe subject of every áct must be expressed in its title.
Ey § 116 of tbe original Constitution all property must be taxed by uniform rule according to its value in money, and by this section as amended, taxes must be uniform upon tbe same class of property. While property may be classified for taxation, tbe classing must, depend upon tbe character of tbe property; and not on tbe character of its-owner, tbe color of bis hair, of bis relationship to any person. Unlesstbe act pertains to taxation, it is in conflict with § 61 of tbe Consti*493'tution, and if it does relate to taxation, it conflicts with § 176 of the Constitution as amended, because the various taxes which it imposes depend on the relationship of parties to one another, and not on any •classification of property. If such an unjust system of taxation and1 confiscation has been sustained in any state under a similar Constitution, it is because the judges did not know any better, and because they give to modern Constitutions and the natural rights of man less consideration than they do to the laws of feudalism.
According to our Bill of Rights, Section 1: “All men are by nature equally free and independent and have certain inalienable rights, among which are those of enjoying and defending life and liberty; acquiring, possessing and protecting property and reputation; and pursuing and •obtaining safety and happiness. Section 2. Government is instituted for the protection> security and benefit of the people
This means that every man has a right to acquire property by gift, sale, or purchase, and the right to acquire and protect property is no greater than the right to dispose of it by sale or gift. According to the fundamental principles of this state, when by any just means a person acquires title to property, it belongs to him and his heirs, and when a man can no longer use his property, it is his right and duty to devise and transfer it to his heirs, and the state has no right to rob either the living or the dead.